             Case 20-33918 Document 14-1 Filed in TXSB on 08/03/20 Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BENEVIS CORP., et al.1                                            )   Case No. 20-33918 (MI)
                                                                      )
                              Debtors.                                )   (Joint Administration Requested)
                                                                      )   RE: Docket No.

  ORDER GRANTING DEBTORS’ FIRST OMNIBUS MOTION FOR ENTRY OF AN
  ORDER (I) AUTHORIZING AND APPROVING THE REJECTION OF CERTAIN
UNEXPIRED LEASES OF NON-RESIDENTIAL REAL PROPERTY AND EXECUTORY
            CONTRACTS AND (II) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (the “Debtors”) filed their motion

(the “Motion”)2 for the entry of an order (this “Order”) (a) authorizing the Debtors to reject certain

unexpired leases of non-residential real property listed on Schedule 1 to the Order (collectively,

the “Rejected Leases”) and certain executory contracts listed on Schedule 2 to the Order

(collectively, the “Rejected Contracts”), effective as of the Petition Date (the “Effective Rejection

Date”), and (b) granting related relief, including permitting the Debtors to abandon certain personal

property located on the premises associated with the Rejected Leases (the “Personal Property”).

The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334 and venue of the Motion

is proper pursuant to §§ 1408 and 1409. The Motion is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2) and the Court may enter a final order on the Motion. The relief requested in the Motion

is in the best interests of the Debtors, their estates, stakeholders, and other parties in interest and



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222); Benevis
      Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the Debtors’
      headquarters is 1090 Northchase Parkway S.E., Suite 150, Marietta, GA 30067.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



26221479v.7 157310/00001
          Case 20-33918 Document 14-1 Filed in TXSB on 08/03/20 Page 2 of 6




the Debtors gave sufficient and proper notice of the Motion and related hearings. Upon

consideration of the Motion and the First Day Declaration and after considering arguments and

evidence presented in support of the Motion, the Court finds that good cause exists to grant the

requested relief. It is therefore ORDERED THAT:

          1.     The Rejected Leases listed on Schedule 1 attached hereto are rejected under section

365 of the Bankruptcy Code effective as of the Effective Rejection Date.

          2.     The Debtors are authorized to abandon any Personal Property located at the

premises identified on Schedule 1 hereto on the date of this Order free and clear of all liens, claims,

encumbrances, interests, and rights of third parties. The applicable counterparty to each Rejected

Lease may dispose of such Personal Property without further notice to any party claiming an

interest in such abandoned Personal Property.

          3.     The Rejected Contracts listed on Schedule 2 attached hereto are rejected under

section 365 of the Bankruptcy Code effective as of the Effective Rejection Date.

          4.     The counterparty to each Rejected Lease or Rejected Contract must file a proof of

claim, if at all, on or before the later of (a) the deadline for filing proofs of claim established in

these Chapter 11 Cases and (b) thirty (30) days after the entry of this Order, or else be forever

barred.

          5.     Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis for,

or validity of any claim against a Debtor entity under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

admission that any particular claim is of a type specified or defined in the Motion or any order



                                                  2
26221479v.7 157310/00001
        Case 20-33918 Document 14-1 Filed in TXSB on 08/03/20 Page 3 of 6




granting the relief requested by the Motion or any order granting the relief requested by the Motion

or a finding that any particular claim is an administrative expense claim or other priority claim;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

estates; (g) a waiver or limitation of the Debtors’, or any other party in interest’s, rights under

the Bankruptcy Code or any other applicable law; or (h) a waiver of any claims that the Debtors

may have against any counterparty to the Rejected Leases or Rejected Contracts, whether or not

such claims arise under, are related to the rejection of, or are independent of the Rejected Leases

or Rejected Contracts. Any payment made pursuant to this Order should not be construed as an

admission as to the validity, priority, or amount of any particular claim or a waiver of the Debtors’

or any other party-in-interest’s rights to subsequently dispute such claim.

        6.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        7.       The contents of the Motion satisfy the requirements of Bankruptcy Rule 6006.

        8.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                       MARVIN ISGUR
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   3
26221479v.7 157310/00001
                                 Case 20-33918 Document 14-1 Filed in TXSB on 08/03/20 Page 4 of 6




                                                                    SCHEDULE 1

                                                                   Rejected Leases

No.                Landlord                  Landlord Address                  Tenant (Debtor)          Rejected Lease Address
                                               4629 Macro Drive                 NCDR, LLC                 213 E. Expressway 83
1.         B-Y Western Valley, LTD.
                                            San Antonio, TX 78218           (n/k/a Benevis, LLC)           Mission, TX 78572
                                               280 Merrimack St.                                        280 Merrimack St., Suite E
2.       Cafua Realty Trust XXV, LLC                                            Benevis, LLC
                                             Methuen, MA 01844                                             Methuen, MA 01844
                                                c/o W.M. Grace
                                               Development Co.                  NCDR, LLC             2383 West 24th Street, Suite 120
3.         WMG-CCI Norwalk, LLC
                                          6925 E. Indian School Road        (n/k/a Benevis, LLC)            Yuma, AZ 85364
                                             Scottsdale, AZ 85251
                                               c/o David Tisdale
                                                                                                            41781 Garfield Rd.
4.           Clinton Holdings, LLC           5657 West Maple Rd.                Benevis, LLC
                                                                                                       Clinton Township, MI 48038
                                          West Bloomfield, MI 48322
                                            1021 West 5th Avenue         NCDR, LLC (n/k/a Benevis,        1021 West 5th Avenue
5.         Community HealthNet Inc.
                                                 Gary, IN 46402                  LLC)                        Gary, IN 46402
                                           c/o Moseley Commercial
                                                   Real Estate           NCDR, LLC (n/k/a Benevis,          5341 Antoine Drive
6.       FAV Real Estate Venture, L.P.
                                               4309 Center Street                LLC)                       Houston, TX 77091
                                              Houston, TX 77007
                                            c/o Jones Lang LaSalle
                                                 Americas, Inc.
                                           Retail Open Air Division      NCDR, LLC (n/k/a Benevis,         651 Highway 28BYP
7.       New Market – Anderson LLC
                                              6365 Halcyon Way                   LLC)                      Anderson, SC 29624
                                         Suite 970 Alpharetta, Georgia
                                                     30005
                                                P.O. Box 660394          Benevis, LLC d/b/a Jubilee    724 West Main St. Suite 316
8.            LRIC Lewisville, L.P.
                                            Dallas, TX 75266-0394                  Dental                 Lewisville, TX 75067
                                           31000 Northwestern Hwy
           Southgate Galleria Limited                                                                      15401 Dix Toledo Rd.
9.                                                  Suite 200                   Benevis, LLC
                  Partnership                                                                               Southgate, MI 48195
                                          Farmington Hills, MI 48334
                                                                           1

      26221479v.7 157310/00001
                                   Case 20-33918 Document 14-1 Filed in TXSB on 08/03/20 Page 5 of 6




                                                                   SCHEDULE 2

                                                                Rejected Contracts

                                                Contract Counterparty            Debtor Contract
No.           Contract Counterparty                                                                            Type of Contract
                                                      Address                     Counterparty
                                                     10 Charles Street                              Marketing Service Agreement dated as of
1.            Chewsi - First Circle, Inc.                                          Benevis, LLC
                                                Providence, RI 02904-2249                                      February 1, 2019.
                                             3290 Northside Pkwy., NW, #675                        Communications Service Agreement dated as
2.               ConnectSouth, LLC                                                 Benevis, LLC
                                                    Atlanta, GA 30327                                         of January 1, 2014.
                                                  191 Peachtree Street NE
                                                                                                     Engagement Letter for Specific Services
3.             Deloitte & Touche LLP                     Suite 2000                Benevis, LLC
                                                                                                           dated as of May 26, 2017.
                                                    Atlanta, GA 30303
                                                 1460 4th Street, Suite 304                         Advertising Agreement (online marketing
4.              Doctor Distillery, LLC                                             Benevis, LLC
                                                 Santa Monica, CA 90401                               campaign) dated as of June 1, 2017.
                                                 6060 Center Drive, Unit 7
5.                Futuredontics, Inc.                                              Benevis, LLC       Undated Marketing Service Agreement
                                                  Los Angeles, CA 90045
            Futuredontics, Inc. dba 1-800-       6060 Center Drive, Unit 7
6.                                                                                 Benevis, LLC       Undated Marketing Service Agreement
                 DENTIST (“18D”)                  Los Angeles, CA 90045
                                              3 Tallow Wood Drive, Suite G,
7.          Kinney Services Inc. Kchecks                                           Benevis, LLC    License Agreement dated as of June 20, 2014.
                                                  Clifton Park, NY 12065
                                                  Attn: Legal Department
               Qwest Communications
8.                                           1801 California Street, Suite 900     Benevis, LLC    Service Agreement dated as of June 20, 2014.
                   Corporation
                                                    Denver, CO 80202
                                             17872 Gillette Avenue, Suite 450
9.                 RapidScale, Inc.                                                Benevis, LLC            Undated Service Agreement
                                                      Irvine, CA 92614
                                                                                                   Letter Agreement Re: Public Affairs Strategy
                                                                                                      and Support, State Media Support and
                                                    917 Prince Street
10.          Schmidt Public Affairs, LLC                                           Benevis, LLC        Positioning, Brand Management and
                                                  Alexandria, VA 22314
                                                                                                   Message Consistency dated as of October 28,
                                                                                                                      2014.


                                                                          1

      26221479v.7 157310/00001
                                  Case 20-33918 Document 14-1 Filed in TXSB on 08/03/20 Page 6 of 6




                                              Contract Counterparty          Debtor Contract
No.           Contract Counterparty                                                                        Type of Contract
                                                    Address                   Counterparty
                                                                                                    TSS SOW Work Order AI Artificial
                                            1902 E Common Street, Ste. 300
11.         Translation Science Solutions                                      Benevis, LLC    Intelligence - Caries detection QMS dated as
                                               New Braunfels, TX 78130
                                                                                                              of May 30, 2018.
                                              7720 E. Belleiew Avenue
                                                                                                Claims Management dated as of August 1,
12.            Western Litigation, Inc.              Ste. BB-250              Benevis Corp.
                                                                                                              2017..
                                            Greenwood Village, CO 80111
                                             18400 Von Karman Avenue
                                                                                               Agreement for National Yellow Pages Service
13.           YPM, INCORPORATED                       Suite 200                Benevis, LLC
                                                                                                     dated as of October 12, 2009.
                                                  Irvine, CA 92612




                                                                       2

      26221479v.7 157310/00001
